Appeal from a dispositional order of the Family Court, Queens County (Gallet, J.), dated September 14, 1984, which, upon a fact-finding determination that appellant committed an act which if committed by an adult would have constituted the crime of criminal mischief in the fourth de*368gree, placed appellant in the custody of the Division for Youth, for one year. The appeal brings up for review said fact-finding determination.
Order affirmed, without costs or disbursements.
There was sufficient evidence adduced to support a finding by the Family Court that appellant had committed an act which, if done by an adult, would have constituted the crime of criminal mischief in the fourth degree. We have reviewed the appellant’s remaining argument and find it to be without merit. Mollen, P. J., Mangano, O’Connor and Weinstein, JJ., concur.